Exhibit 10.38
EXECUTION COPY
March, 2010
TRAVELPORT INTERNATIONAL LTD.
and
GORDON WILSON
 
SERVICE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
DATE: 15 March 2010
PARTIES

  1.   Travelport International Ltd., the registered office of which is at 6th
Floor, 140 Aldersgate, London, EC1A 4HY, UK or such other location the Company
determines to be its corporate headquarters, (“the Company”)     2.   solely for
purposes of paragraphs 9.1.2 and 23.1 hereof, Travelport Holdings (Jersey)
Limited (to be re-registered as a public limited company and renamed Travelport
plc) (“Travelport plc”) and     3.   Gordon Wilson (the “Executive”).

IT IS AGREED AS FOLLOWS:

  1.   DEFINITIONS         In this agreement the following definitions apply:  
      “Agent” means all and any travel agents with whom the Executive had
contact or about whom he became aware of or informed in the course of his
employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company to
be involved in the supply of Restricted Products or Restricted Services; or    
(b)   who has at any time during the period of twelve months prior to the
Termination Date been involved in the supply of Restricted Products or
Restricted Services.

      “Associated Company” means any company 20 per cent or more of the equity
share capital of which is owned directly or indirectly by the Company (applying
the provisions of section 838 of the Income and Corporation Taxes Act 1988 in
the determination of ownership), or any other Group Company or any company to
which the Company (or any other Group Company) renders managerial,
administrative or technical services;         “Board” means the board of
directors of the Company from time to time including any duly constituted
committee;         “Business Day” means a day other than a Saturday, Sunday or a
day which is a Public Holiday in the United Kingdom;         “Businesses” means
all and any trades or other commercial activities of any Group Company

2



--------------------------------------------------------------------------------



 



  (a)   with which the Executive shall have been concerned or involved to any
material extent at any time during the period of twelve months prior to the
Termination Date and which the Company shall carry on with a view to profit;

      “Client” means any person with whom the Executive had contact or about
whom he became aware of or informed in the course of his employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company
for the supply of any Restricted Products or the provision of any Restricted
Services; or     (b)   to whom a Group Company shall at the Termination Date
supply any Restricted Products or provide any Restricted Services;

      “Confidential Business Information” means all and any Corporate
Information, Marketing Information, Technical Information and other information
(whether or not recorded in documentary form or on computer disk or tape) which
is of a commercially sensitive or confidential nature and any information in
respect of which the Company owes an obligation of confidentiality to any third
party:-

  (a)   which the Executive shall acquire or has acquired at any time during his
employment by the Company but which does not form part of the Executive’s own
stock in trade; and     (b)   which is not readily ascertainable to persons not
connected with the Company either at all or without a significant expenditure of
labour, skill or money;

      “Corporate Information” means all and any information (whether or not
recorded in documentary form or on computer disk or tape) relating to the
business methods, corporate plans, management systems, finances, maturing new
business opportunities or research and development projects of any Group
Company;

      “Distributor” means any person with whom the Executive had contact or
about whom he became aware of or informed in the course of his employment

  (a)   who pursuant to a contract provides sales and marketing services to a
Group Company in any territory of the world at the Termination Date; or     (b)
  who shall at the Termination Date be negotiating with a Group Company to
provide sales and marketing services to a Group Company in any territory of the
world;

      “Employee” means any person who is or was, at any time during the period
of twelve months ending on the Termination Date, employed or engaged by a Group
Company in a senior management, senior sales or senior technical position and
who, by reason of such a position, possesses any Confidential Business
Information;

3



--------------------------------------------------------------------------------



 



      “Employment” means the Executive’s employment under this agreement;      
  “Group” means all Group Companies from time to time;         “Group Company”
means any Subsidiary or Holding Company of the Company (and any Associated
Company of the Company) from time to time and the Company;         “Holding
Company” means a holding company as defined in section 736 of the Companies Act
1985;         “Intellectual Property” means any invention, which is wholly or
partly the property of the Company (or any other Group Company), design or
copyright work which is devised, developed or created by the Executive (whether
alone or in conjunction with any other person) in the course of his employment
by the Company (or any other Group Company);         “Line Manager” means the
President and CEO of Travelport;         “Marketing Information” means all and
any information (whether or not recorded in documentary form or on computer disk
or tape) relating to the marketing or sales of any past, present or future
product or service of a Group Company including, without limitation, sales
targets and statistics, market research reports, sales techniques, price lists,
discount structures, advertising and promotional material, the names, addresses,
telephone numbers, contact names and identities of clients and potential
clients, commercial, technical contacts of and suppliers and potential suppliers
or consultants to a Group Company, the nature of their business operations,
their requirements for any product or service sold or purchased by a Group
Company and all confidential aspects of their business relationship with the
relevant Group Company;         “Material Interest” means:

  (a)   the holding of any position as director, officer, employee, consultant,
partner, principal or agent;     (b)   the direct or indirect control or
ownership (whether jointly or alone) of any shares (or any voting rights
attached to them) or debentures save for the ownership for investment purposes
only of not more than 3 per cent of the issued ordinary share of any company
whose shares are listed on any Recognised Investment Exchange (as defined in
section 207 of the Financial Services Act 1986); or     (c)   the direct or
indirect provision of any financial assistance;

      “Named Competitor” means any business or entity that competes with the
Company or any part of Travelport’s business with which the Executive is
involved.

4



--------------------------------------------------------------------------------



 



      “Restricted Period” means the period of twelve months commencing on the
Termination Date unless the Company shall have exercised its right to place the
Executive on “garden leave” in which case such period of twelve months shall be
reduced by such period as the Executive shall have spent on “garden leave”;    
    “Restricted Products” means all and any products of a kind which shall be
dealt in, produced, marketed or sold by a Group Company in the ordinary course
of the Businesses;         “Restricted Services” means all and any services of a
kind which shall be provided by a Group Company in the ordinary course of the
Businesses;         “Subsidiary” means a subsidiary as defined in section 736 of
the Companies Act 1985;         “Supplier” means any person with whom the
Executive had contact or about whom he became aware of or informed in the course
of his employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company to
supply goods and/or services; or     (b)   who, at the time of the Termination
Date obtains goods and / or services from a Group Company;

      “Technical Information” means all and any trade secrets, source codes,
computer programs, inventions, designs, know-how discoveries, technical
specifications and other technical information (whether or not recorded in
documentary form or on computer disk or tape) relating to the creation,
production or supply of any past, present or future product or service of a
Group Company;         “Termination Date” means the date on which the
Executive’s employment hereunder terminates and references to “following the
Termination Date” shall be construed as from and including such date of
termination; and         “Travelport” means Travelport Holdings (Jersey) Limited
(to be re-registered as a public limited company and renamed Travelport plc);

  2.   INTERPRETATION

  2.1   In this agreement:

  2.1.1   the contents and clause headings are included for convenience only and
do not affect its construction;     2.1.2   words denoting the singular include
the plural and vice versa; and     2.1.3   words denoting one gender include
each gender and all genders.

5



--------------------------------------------------------------------------------



 



  2.2   In this agreement, unless otherwise specified or the context otherwise
requires, a reference to:

  2.2.1   a person is to be construed to include a reference to an individual,
firm, partnership, company, corporation, association, organisation and trust (in
each case whether or not having a separate legal personality);     2.2.2   a
document, instrument or agreement (including, without limitation, this
agreement) is a reference to any such document, instrument or agreement as
modified, amended, varied, supplemented or novated from time to time;     2.2.3
  a clause or schedule is a reference to a clause of or schedule to this
agreement; and a reference to this agreement includes its schedule;     2.2.4  
a statutory provision is to be construed as a reference to such a provision as
amended, consolidated or re-enacted from time to time and to any orders,
regulations, instruments or other subordinate legislation made under the
relevant statute (except to the extent that any amendment, consolidation or
re-enactment coming into force after the date of this agreement would increase
or extend the liability of any party to this agreement to any other party).

  3.   EMPLOYMENT

  3.1   The Executive is employed by the Company as President and CEO of
Travelport GDS at the Senior Executive Leadership Level (“SEL”) or its
equivalent as defined by Travelport or its successors from time to time. The
content of the Executive’s job description may be varied from time to time
subject to any variations being reasonable, mutually agreed and subject to no
diminution in conditions of employment or status. Pursuant to the terms of a
service agreement entered into as of the date hereof, the Executive is also
employed by Travelport plc as Deputy Chief Executive Officer of Travelport plc.
The terms of this agreement shall be conditional on, and shall take effect as of
the date of, completion of the proposed initial public offering (the IPO) of the
Company’s ordinary shares. In the event the IPO is not completed by 31 December
31 2010, this agreement shall be null and void and of no effect.     3.2   The
Executive’s employment hereunder shall continue (subject as hereinafter
mentioned) until terminated by either party giving to the other not less than
twelve months’ prior written notice.     3.3   If full notice is not given under
clause 3.2 the Company will pay salary and benefits in lieu of notice or any
unexpired period of notice whether notice is given by the Company or the
Executive. Any payment in lieu shall consist solely of a sum equivalent to the
Executive’s salary (at the rate applicable at the date notice is given) other
cash remuneration and benefits and the cash equivalent of any

6



--------------------------------------------------------------------------------



 



      entitlement to benefits for the notice period or any unexpired period of
notice and shall be subject to such deductions for tax and national insurance as
the Company is required to make.

  3.4   If either the Executive or the Company serve notice on the other to
terminate the Executive’s employment the Company may, in its absolute
discretion, require the Executive to take ‘garden leave’ for all or part of the
remaining period of his employment.     3.5   If the Executive is asked to take
garden leave he:

  (a)   may be asked to resign immediately from any offices he holds in any
Group Company;     (b)   may be required to carry out none or some only of his
duties during the remaining period of his employment;     (c)   must return to
the Company all documents and other materials (including copies) belonging to
any Group Company containing Confidential Business Information;     (d)   may
not without the permission of the Company contact or attempt to contact in a
business context any Employee, Client, Supplier or professional adviser of the
Company that the Executive is reasonably expected to know/have known in the
course of his duties with the Company;     (e)   may not attend his place of
work or any other premises of any Group Company unless requested to do so.

  3.6   During any period of garden leave the Executive will continue to receive
his full salary, other remuneration and benefits     3.7   The Executive’s
period of continuous employment with the Group commenced on 13 May 1991.     3.8
  The Executive’s employment under this agreement will automatically terminate
on his 65th birthday.

  4.   DUTIES

      During the Employment the Executive will:

  4.1   faithfully and diligently perform such duties within the scope of the
Executive’s normal duties as President and CEO of Travelport GDS and exercise
such powers (not only for the Company but also any other Group Company) as may
be

7



--------------------------------------------------------------------------------



 



      assigned to or vested in him from time to time by the Line Manager and
will use his best endeavours to promote the interests of the Company, subject to
the terms of clause 3.1;

  4.2   give to the Line Manager or such persons as he from time to time
nominates such information regarding the affairs of the Company as the Line
Manager may require and at all times conform to the reasonable and lawful
directions of the Line Manager;     4.3   devote such portion of his working
time, attention and skills to the business and affairs of the Company (or such
other Group Company, if any (other than with respect to Travelport plc, with
whom the Executive’s relationship is documented in a separate service
agreement), to which the Executive may from time to time with his consent be
seconded, subject to clause 3.1) as necessary to perform the duties set forth in
clause 4.1, it being understood that the Executive is also employed by
Travelport plc as Deputy Chief Executive Officer pursuant to a service agreement
with Travelport plc dated 15 March 2010,and will not, save as a representative
of the Company or with the consent of the Line Manager, be directly or
indirectly engaged or concerned in the conduct of any other business whether or
not competing in any respect with the business from time to time of the Company
nor hold any other office or employment (whether paid or unpaid) nor will the
Executive be directly or indirectly interested in any such business save through
his holding, or being interested in, less than 3 per cent of the issued
securities of any class of any listed company;     4.4   without prejudice to
the generality of clause 4.3, conform to normal hours of work which are 9.00am
to 5.00pm United Kingdom time, Monday to Friday inclusive and without additional
payment to such other hours of work as may from time to time reasonably be
required of him for the proper performance of his duties under this agreement.
The Executive’s normal hours of work will be both within and outside of these
normal core hours of business and will be set according to the business needs of
the Company and the Executive’s availability due to the separate business needs
of Travelport plc. The seniority of this position exempts the Executive from the
maximum working week of 48 hours over a 17 week reference period as specified in
the Working Time Regulations. Other stipulations of the aforementioned
Regulations apply;     4.5   be located at Galileo House, Axis Park, 10
Hurricane Way, Langley, Berks SL3 8US and shall travel to such other offices or
places as from time to time directed by the Line Manager but the Executive will
not normally be obliged, except for visits of up to 7 consecutive days (in the
ordinary course of his duties) to work or to reside outside the United Kingdom.
Any special provisions relating to employment outside the United Kingdom for a
period of one month or more will be mutually agreed with the Executive
separately and reasonable terms and conditions for such a move agreed in good
faith and with as much notice as reasonably possible.

8



--------------------------------------------------------------------------------



 



  4.6   if the Company deems it necessary for the Executive to undergo at the
Company’s expense any medical examinations or tests, the Executive will be
required to undergo such examinations with a Registered Medical Practitioner who
will make recommendations to the Line Manager and retain the medical report;    
4.7   at all times consider in what manner and by what new methods or devices
the products, services, processes, equipment or systems of the Company might be
improved;     4.8   without prejudice to the Executive’s statutory obligations
in relation to share dealings and his share holdings, comply with the terms of
the Model Code of the London Stock Exchange Limited and with such other code of
practice as the Company (or its Holding Company) may from time to time adopt and
impose upon employees whether in respect of dealings in shares of the Company
(or any other Group Company) or otherwise.

  5.   REMUNERATION

  5.1   During the Employment the Company will:

  5.1.1   pay a salary at the annual rate of effective £320,000 upon the IPO (or
such higher rate as may from time to time be agreed or determined by the Company
and notified to the Executive) which salary will be payable by monthly
instalments in arrears (by direct credit transfer) less all deductions required
by law or under this agreement and accrue from day to day and be payable by the
last day of every month and will be deemed to include all directors’ and other
fees or emoluments receivable from the Company (other than directors’ fees
payable pursuant to Sections 1.4 and Section 4 of that certain letter of
appointment by and between Travelport plc and the Executive dated 15
March 2010);     5.1.2   review the Executive’s remuneration once every 12
calendar months usually in March of each year;     5.1.3   subject to agreement
with the Executive be entitled, at any time and in any event on termination
however it arises, to deduct from the Executive’s remuneration under this
agreement or from any other sums owed or owing by the Company (or any other
Group Company) to the Executive any moneys due from him to the Company in
respect of outstanding loans, advances, overpayments, or loss of property of the
Company and excess holiday taken.

  6.   BENEFITS

  6.1   Expenses

9



--------------------------------------------------------------------------------



 



      Upon production of appropriate receipts and vouchers all reasonable
expenses (including travel and hotel expenses) properly incurred by him in the
performance of his duties will be refunded to the Executive provided that such
expenses are submitted within a reasonable time from the date they were incurred
and the Executive complies with the Company’s rules and procedures from time to
time in force in respect of expenses.

    6.2    Pension         The Company operates a defined contribution pension
plan. The Company will make pension contributions of 15% of Executive’s basic
annual salary under this agreement in equal monthly instalments in arrears into
the defined contribution pension plan subject to the rules of the scheme and the
tax reliefs and exemptions available from HM Revenue & Customs. If the Executive
chooses to join this pension plan then the Executive’s basic salary with the
Company will be reduced by the amount that the Executive elects to be invested
into the pension plan, in accordance with the membership category selected.    
    6.3    Holiday Entitlement         The Executive is entitled to a total of
thirty (30) days per year in addition to Public Holidays in the United Kingdom
under both this contract and the service agreement by and between the Executive
and Travelport plc dated 15 March 2010. The holiday year runs from 01 January to
31 December each year.         Before any annual leave is taken, the Executive
must apply to the Line Manager for approval and comply with all other rules as
set out in the Annual Leave Policy. The Company reserves the right to alter the
terms of the Annual Leave Policy from time to time with a minimum of one month’s
notice to each employee to whom it applies, except in relation to the number of
days per annum of Holiday Entitlement.         6.4    Holiday Pay         The
Executive will be paid at the full basis rate of salary for all holidays,
including Public Holidays, taken within the Holiday Allowance limit specified
above under Holiday Entitlement. This is subject to the conditions specified
within the Annual Leave Policy being complied with.         6.5    Accrued
Holiday Pay         If, at the effective date of Employment termination, there
is still annual leave due to the Executive, an accrued payment will be made in
respect of those days on a pro rata basis at the same rate of pay as described
in clause 6.4 above. This payment will be in addition to any other payments due
from the Company.

10



--------------------------------------------------------------------------------



 



      If, however, the Executive leaves the Company’s service without giving due
notice in accordance with this contract of employment, no entitlement to accrued
holiday pay will exist although any accrued statutory holiday pay outstanding
will be paid.         If at the effective date of Employment termination, annual
leave has been taken in excess of what is due, the excess will be deducted from
the Executive’s final pay, subject to agreement with the Executive.        
6.6    Absence through Sickness or Injury         If the Executive is absent
through sickness or injury, the Company’s Sickness Absence and Pay Policy and
Procedure must be complied with. This document is obtainable from the HR
department.         6.7    Sick Pay         During absence for illness
(including absence due to injury or other disability) the Executive will be
entitled to receive a sick pay allowance in accordance with, and subject to, the
provisions set out in the Company’s Sickness Absence and Pay Policy and
Procedure under the heading ‘Sick Pay’.         The Company reserves the right
to alter the terms of the Company’s Sickness Absence and Pay Policy and
Procedure from time to time with a minimum of one month’s notice to each
employee to whom it applies, save that any change to the amount of sick pay or
to the length of time sick pay is paid shall only be made with the Executive’s
consent.         6.8    Private Medical Insurance         The Company will pay
subscriptions on the Executive’s behalf (and for the Executive’s spouse and
children under the age of 18 years) to such medical benefits insurance scheme as
the Board may from time to time decide, consistent with SEL level cover in other
Travelport owned companies, and subject to the rules of the scheme.        
6.9    Life Assurance Benefit         Life Assurance Benefit is payable to the
Executive’s beneficiary(s) should the Executive die whilst in the service of the
Company, subject to certain criteria but which will be no less than four
(4) times the then prevailing aggregate annual salary of the Executive. Payments
under the Scheme are subject to approval by the Trustees and the rules of the
scheme. Details are available from the HR department.       6.10    Permanent
Health Insurance         The Executive will be covered under the Company’s
Permanent Health Insurance Scheme (the “PHI Scheme”), subject to the terms of
the policy of the PHI Scheme. Further details are available from the HR
department. Acceptance into the scheme and

11



--------------------------------------------------------------------------------



 



      payments under it are subject to the Executive’s continued employment by
the Company and the rules of the scheme.

  6.11   Equity Award Programs         During your employment, you shall be
entitled to participate in the equity award programs established for the benefit
of the Company’s employees, subject to the rules of the applicable program as in
effect from time to time. The amount of any equity award grant made to you
pursuant to such programs shall be in the sole discretion of the Company.

  7.   CAR ALLOWANCE

  7.1   The Executive is eligible to receive the benefit of a company car
allowance. This allowance is £20,000 per annum and will be paid in monthly
instalments along with the Executive’s salary. This allowance is taxable but not
pensionable and will not be included in the basis for any bonus calculations.  
  7.2   It is a condition of the Employment that the Executive will at all times
be the holder of a current UK driving licence and will notify the Company
immediately in the event that he loses his licence. The Executive will bear any
fines incurred for motoring offences in respect of the motor car whether during
private use or in the performance of his duties under this agreement.     7.3  
The Executive is eligible to receive the benefit of a company fuel card
allowance. This allowance is £3,000 per annum. This allowance is taxable but not
pensionable and will not be included in the basis for any bonus calculations.
The allowance will be reviewed on an annual basis.

  8.   BONUS AND PERQUISITES

  8.1   The Executive qualifies for the discretionary Travelport bonus plan
which is payable annually on a base of 100% of the Executive’s earned per annum
salary under this agreement. This percentage is determined by the Company and
Travelport performance as a whole. As such it may vary. Exceptionally the bonus
could be less than the specified amount where business and individual
performance is below expectation. Notwithstanding that the bonus plan is
discretionary, the Company will procure that discretion will not be exercised in
such a way that would result in the Executive being treated on a different basis
from other employees at his level of seniority;     8.2   The bonus scheme is
designed to retain and motivate employees. Should Employment terminate before
the end of a bonus year, or the Executive is under notice or on garden leave at
that time, the Company will procure that the Executive shall be paid bonus on a
pro rata basis up to and including the

12



--------------------------------------------------------------------------------



 



      Termination Date notwithstanding any rules of the bonus plan. Further, the
Company will procure that any rules of the bonus plan that provide for the
Executive to be ineligible for a bonus if he is entitled to any other incentive
or commission plan payments or if he is on garden leave or under notice of
termination, will not apply to the Executive;

  8.3   Any bonus payment will be subject to applicable taxes and National
Insurance but will not be pensionable;     8.4   The Executive is also eligible
at the SEL or its equivalent level to receive the following perquisites
according to the rules of the applicable plan or policy. These are:

  8.4.1   Financial advice and other professional services as arranged for SEL
executives of Travelport based in Europe of up to £5,000 (five thousand pounds)
per annum;     8.4.2   The provision of a company vehicle up to an annual lease
cost of £9,000 (nine thousand pounds); and     8.4.3   An allowance of up to
£5,000 (five thousand pounds) per annum for personal travel or travel related
expenditure subject to the prevailing travel allowance policy as operated by
Travelport in Europe which is reimbursable against receipts.

  8.5   The benefits outlined in clause 8.4 above will include income tax relief
on the difference between basic rate income tax and the Executive’s actual rate
of income tax charged in the United Kingdom to a maximum of 28% (twenty eight
percent) differential. Such relief will be paid to the Executive in cash on a
monthly basis. The benefits outlined in clause 8.4 above are not and shall not
be pensionable.

  9.   TERMINATION PAYMENT

  9.1   In the event that the Executive’s employment is terminated without cause
by the Company, Travelport, an Associated Company or an acquirer of Travelport’s
business or assets or the Executive resigns in circumstances where he is
entitled to resign in response to a fundamental breach of contract by the
Company (by way of non-exhaustive example only, it is agreed that a fundamental
breach of either this contract or that certain service agreement entered into as
of 15 March 2010 by and between the Executive and Travelport plc shall for these
purposes only be treated as constituting a fundamental breach of contract by the
Company under this agreement, which shall include any reduction to Executive’s
overall base salary and bonus that is not remedied by the Company within 30 days
after written notice by Executive), the Executive will be eligible to receive
the following additional benefits:

13



--------------------------------------------------------------------------------



 



  9.1.1   a lump sum severance payment that is equivalent to twice the
Executive’s then annual base salary payable under this agreement and 100% target
annual bonus payable to the Executive with respect to his service under this
agreement at the time of termination; and     9.1.2   vesting of the awards
granted pursuant to any equity plan of the Company or any of its affiliates
(including without limitation under the Travelport plc IPO Incentive Scheme or
Performance Share Plan (or any successor plan(s) established by the Company or
any of its affiliates)), in each case as, and to the extent, described in the
documentation related to such awards; provided that in each case such vesting
shall not be less favourable to the Executive than (1) in the case of an award
which vests, in whole or in part, on the basis of performance, the portion of
such award which would have vested assuming (i) that the Executive’s employment
continued for 18 months following the termination of the Executive’s employment,
(ii) that the award vests ratably on a monthly basis over the remainder of the
performance period (and beginning on the prior vesting date), and
(iii) performance at target, and (2) in the case of an award which vests solely
on the basis of continued employment, the portion of the award that would have
vested assuming (i) that the Executive’s employment continued for 18 months
following the termination of the Executive’s employment, and (ii) that the award
vests ratably on a monthly basis over the vesting period; provided, however,
that, for purposes of this clause 9.1.2 “target” shall be the amount of equity
that would have vested had the Company achieved its budgeted target level of
performance (measured at the time performance targets are put in place) and that
in any event it shall not be less than 66.7% of the award; further provided,
however, that nothing in this clause 9.1.2 shall restrict the ability of the
Board to grant more favourable vesting terms to the Executive.

  9.2   The Executive agrees that he shall at all times keep strictly
confidential (except for disclosure to his spouse, accountant, and lawyer
provided they agree to remain bound by this promise of confidentiality) the
entitlements set out in clause 9.1 above (except that he may disclose the detail
of them when required by law or subpoena, provided he gives the Company
reasonable advance notice of such disclosure in accordance with clause 22.2.4
below so that the Company may have the opportunity to oppose such disclosure).
The Executive agrees that this promise of confidentiality is a material
provision of this agreement and that any fundamental breach of this
confidentiality provision shall mean that he is ineligible to receive any
payment or other consideration referred to in clause 9.1 and under this
agreement generally and, in the event he has received any payment or
consideration pursuant to clause 9.1, he shall be liable for the return of the
net amount of all payments or consideration so made to the Company.

14



--------------------------------------------------------------------------------



 



  9.3   Any payments made to or received by the Executive under this clause 9
will be subject to tax and National Insurance and any other deductions as may be
required by law.

  10.   CONFIDENTIAL BUSINESS INFORMATION

  10.1   The Executive shall not either during the continuance of the
Executive’s employment or at any time thereafter:

  (a)   disclose or communicate to any person or permit or enable any person to
acquire any Confidential Business Information other than for any legitimate
purposes of a Group Company; or     (b)   use or attempt to use any of the
Confidential Business Information in any manner which may injure or cause loss
either directly or indirectly to any Group Company or its Clients or may be
likely to do so or for any purpose other than in the discharge of The
Executive’s duties hereunder; or     (c)   sell or seek to sell to anyone
Confidential Business Information other than for any legitimate purposes of a
Group Company; or     (d)   obtain or seek to obtain any financial advantage
direct or indirect from the disclosure of Confidential Business Information
other than for a Group Company.

  10.2   During the continuance of the Executive’s employment and at all times
thereafter the Executive shall use his reasonable endeavours to prevent the
unauthorised publication or disclosure of the Confidential Business Information
or any part thereof.     10.3   This Clause shall not apply to:-

  (a)   information or knowledge which comes into the public domain other than
in consequence of the Executive’s default;     (b)   any information which the
Executive has acquired other than through the performance of his duties for a
Group Company;     (c)   any information which is required to be disclosed by
the Executive by order of a court of competent jurisdiction or an appropriate
regulatory authority or otherwise required by law.

  10.4   Nothing in this agreement shall preclude the Executive from making a
protected disclosure for the purposes of the Public Interest Disclosure Act
1998.

15



--------------------------------------------------------------------------------



 



  11.   RECORDS

  11.1   The Executive shall not during his employment by the Company make
otherwise than for the benefit of a Group Company any form of record on whatever
medium relating to any Group Company (“the Records”).     11.2   The Executive
shall not either during his employment or thereafter use or permit to be used
any of the Records otherwise than for the benefit of a Group Company.     11.3  
The Executive shall not, without the prior authority of the Company, remove from
the Company’s premises or copy or allow others to copy the contents of any
document, computer disk, tape or other tangible item which contains any
Confidential Business Information or which belongs to any Group Company.    
11.4   The Executive shall return to the Company upon request and, in any event,
at the Termination Date all documents, computer disks and tapes and other
tangible items in his possession or under his control which belong to any Group
Company or which contain or refer to any Confidential Business Information.    
11.5   If so requested by the Company, the Executive shall delete all
Confidential Business Information from any computer disks, tapes or other
re-usable material in his possession or under his control and destroy all other
documents and tangible items in his possession or under his control which
contain or refer to any Confidential Business Information.

  12.   COVENANTS

  12.1   The Executive acknowledges that in the course of his employment he is
likely to obtain knowledge of Group Companies’ trade secrets and other
confidential information and will have dealings with Clients, Suppliers, Agents
and Distributors (collectively referred hereafter as Business Partners) and that
it is fair and reasonable for the Company to seek to protect the interests of
the Group by the provisions of this Clause.     12.2   The Executive shall not
directly or indirectly:

  (a)   at any time during the Restricted Period hold any Material Interest in a
business which is either wholly or partially in competition with any of the
Businesses;     (b)   at any time during the Restricted Period hold any Material
Interest in a Named Competitor;     (c)   at any time during the Restricted
Period, seek in any capacity whatsoever any business, orders or custom for any
Restricted Products or Restricted

16



--------------------------------------------------------------------------------



 



      Services from any Client with whom he shall have dealt at any time during
the period of twelve months prior to the Termination Date;     (d)   at any time
before or after the Termination Date, induce or seek to induce by any means
involving the disclosure or use of Confidential Business Information any
Business Partner to cease dealing with a Group Company or to restrict or vary
the terms upon which it deals with the relevant Group Company;     (e)   at any
time during the Restricted Period be employed or engaged by any person who at
the time of the Termination Date is a Business Partner for the purpose of
carrying out the same kind of work as the Executive shall have performed for
that Client during the period of twelve months prior to the Termination Date;  
  (f)   at any time during the Restricted Period approach or solicit any
Supplier, Agent or Distributor with whom the Executive shall have dealt at any
time during the period of twelve months prior to the Termination Date for any
purpose which could reasonably be in competition with the Company;     (g)   at
any time during the Restricted Period endeavour to entice away from the relevant
Group Company or knowingly employ or engage the services of or procure or assist
any third party so to employ or engage the services of any person who is an
Employee with whom the Executive shall have dealt at the time of the Termination
Date;     (h)   at any time during the Restricted Period endeavour to entice
away from the relevant Group Company or knowingly employ or engage the services
of or procure or assist any third party so to employ or engage the services of
any person who shall have been providing consultancy services to the relevant
Group Company at the time of the Termination Date and who:

  (i)   by reason of his engagement as a consultant by such Group Company is
likely to be able to assist a business in or intending to be in competition with
such Group Company so to compete; or     (ii)   by reason of his engagement as a
consultant by such Group Company is likely to be in possession of any
Confidential Business Information; or

  (i)   at any time after the Termination Date represent himself or permit
himself to be held out by any person, firm or company as being in any way
connected with or interested in the Company.

  12.3   Whilst the restrictions referred to in this Clause are regarded by the
parties hereto as fair and reasonable restrictions to be imposed on the
Executive, it is hereby

17



--------------------------------------------------------------------------------



 



      declared that the wording of this Clause is severable and so much of the
same as a court of competent jurisdiction may regard as unreasonable shall (so
far as the same is possible) be deleted.     12.4   If after the Executive’s
employment ends he proposes to enter into any contract of employment,
appointment or engagement with a third party, he agrees that he will before
doing so bring clauses 10, 11, 12 and 15 of this agreement to the attention of
any proposed new employer or organisation appointing him.

  13.   TERMINATION PROVISIONS

  13.1   The Executive acknowledges and agrees that (notwithstanding that the
personal contact is between him and representatives of the Business Partners)
the relationship with them is one which exists with the Company and is valuable
to the Company and that, so far as concerns those Business Partners whose
business is handled by the Executive, it is capable of being damaged inter alia
upon the cessation for any reason of the contract of employment between the
Company and the Executive. For the purposes of permitting the Company to ensure
so far as possible that any such damage is minimised, and so as to preserve the
Company’s relationship with its Business Partners after the termination of the
contract of employment, and to ensure the continued proper servicing of the
requirements of such Business Partners the Executive hereby undertakes:

  (a)   generally to co-operate with the Company and comply with the
instructions of the Board in securing the handover of the affairs of any such
Client, Agent, Supplier or Distributor to any other employee(s) designated by
the Company in a manner which will or is designed to ensure that the Company’s
relationship with such Client is preserved and that the Client continues to
receive a proper service from the Company; and acknowledges that any breach of
the above undertakings may cause loss or damage to the Company for which it may
reasonably seek compensation or injunctive relief from him.

  13.2   With a view to ensuring that the Executive’s departure can be arranged
with the minimum of inconvenience or disruption to the business of the Company
and its relationship with its Clients and its other employees, the Executive
undertakes to mutually agree with his Line Manager the timing and manner of any
communication about his departure, and to refrain from informing any of the
Executive’s colleagues (excluding his Line Manager and the Board) about the
proposed cessation of his employment hereunder, other than within the agreed
communication plan.     13.3   The Executive acknowledges the right of the
Company to monitor and control the performance of its employees and ensure the
proper servicing of the requirements of its Clients, and acknowledges the
fiduciary obligations attaching to his position.

18



--------------------------------------------------------------------------------



 



  14.   TERMINATION

  14.1   The Company may terminate the Employment by summary notice if the
Executive has:

  14.1.1   been in serious breach of his obligations as a director or become
disqualified or prohibited by law from being or acting as a director or from
being directly or indirectly concerned in the promotion, formation or management
of a company or from carrying out any of the duties or functions he is employed
under this agreement to carry out; or     14.1.2   become bankrupt or made any
arrangement or composition with his creditors or taken advantage of any statute
from time to time in force affording relief for instalment debtors; or    
14.1.3   been convicted of any criminal offence (save for road traffic or other
minor offences) or became a patient within the meaning of the Mental Health Act
1983; or     14.1.4   been guilty of gross misconduct in the course of the
Employment or committed any serious breach or persistent breach (after warnings)
or any failure of his duties or obligations under this agreement; or     14.1.5
  been guilty of conduct tending to bring himself or the Company (or any other
Group Company) into disrepute; or     14.1.6   solicited or attempted to solicit
or entice away any Client, Distributor, Supplier, Employee or Consultant of the
Company (or any other Group Company).

  14.2   The Company may terminate the Employment by giving 12 months notice if
the Executive has been incapacitated by reason of Ill-Health, accident or
otherwise from performing his duties under this agreement for a total of 183 or
more consecutive days in the preceding 12 months save that the Company may not
terminate the Employment in this way if the Executive is in receipt of sick pay,
or receipt of benefits under the PHI Scheme, or he has made a claim (or a claim
has been made on his behalf) under such PHI Scheme and a decision is awaited
from the relevant insurers, or he has appealed (or an appeal has been made on
his behalf) against a decision of the insurers under such PHI Scheme and the
result of that appeal is awaited. It is the intent of the company to comply with
PHI Scheme requirements, while not unintentionally extending employment rights.
It is not the intention of the Company to inhibit payment under PHI when reliant
on continued employment with the company by terminating such employment but that
equally it is not the intention of the Company where PHI is being paid also to
pay regular salary under the contract.

19



--------------------------------------------------------------------------------



 



  14.3   Upon the termination of the Employment howsoever arising the Executive
will:

  14.3.1   resign from all offices, trusteeships or positions held by him in the
Company (or any other Group Company) and transfer all nominee shares held by him
in the Company (or any other Group Company) without compensation for loss of
office or otherwise and, should he fail to do so, the Line Manager is
irrevocably authorised to appoint some person in his name and on his behalf to
do, execute and perform any acts, deeds, documents or things necessary to effect
such resignation or transfer;     14.3.2   deliver (or, if he is dead, of
unsound mind or bankrupt, then his personal representatives or such other
persons as may be appointed to administer his estate and affairs will deliver)
up to the Company or its authorised representative all property including
(without limitation) all documents, records, keys, correspondence, discs, tapes,
telephones, credit cards or other items in his possession or under his control
which relate in any way to the business or affairs or customers of the Company
(or any other Group Company) or are the property of the Company (or any other
Group Company) and all extracts or copies of them regardless of the medium on
which such extracts or copies are stored or held; and     14.3.3   not at any
time after the termination wrongfully represent himself as being a director of
or employed by or connected with the Company (or any other Group Company) nor
make or publish any untrue or misleading statement or comment about the Company
(or any other Group Company) or their respective officers and employees.    
14.4   In any event this agreement will automatically terminate on the Executive
reaching the Company’s retirement age. Currently this is 65 for men and women
but the Company will notify the Executive of any change in such retirement age.

  15.   INTELLECTUAL PROPERTY

  15.1   All copyright, design rights, database rights, trade marks, and any
other intellectual property rights (other than patents) in any software,
databases, specifications, manuals, prototypes, records, documents, (including
all material stored in computer readable form), drawings, designs, business
ideas or methods and any other material or work (the “Materials”) of any
description that is capable of protection under the intellectual property laws
(other than patent law) or laws of confidence of any country which is made,
developed, created, devised or designed (whether alone or with any other person)
by the Executive in the course of his employment will be the property of and
will belong to the Company unless otherwise agreed in writing by the Company.

20



--------------------------------------------------------------------------------



 



  15.2   The Executive agrees that he will use the Materials only for the
purpose of the Company’s business and that he will return the Materials and all
copies and extracts from the Materials, to the Company on demand at any time and
without demand on the termination of his employment, howsoever arising.     15.3
  The Executive shall promptly disclose full details of all inventions,
discoveries, processes or formulae or any other matter which is capable of
patent protection under the intellectual property laws of any country which is
made, created, developed, or devised by him in the course of his employment
(“Inventions”) in writing to a Director of the Company, and shall if requested
by the Company deliver to the Company all copies and material representations of
such Inventions in his possession, custody or control.     15.4   To the extent
that under the mandatory laws of any country an Invention or any patent or other
rights therein belongs to him, the Executive shall on request by the Company
negotiate with the Company in good faith for the assignment or licence of the
Invention and such rights to the Company.     15.5   All other Inventions and
all other rights therein shall belong to the Company, and, to the extent not
already legally owned by the Company, shall be held on trust for the Company,
and at the Company’s request and cost the Executive shall execute any documents
and do all things necessary to substantiate the Company’s ownership thereof and
to obtain registration or protection thereof in any country.     15.6   The
Executive irrevocably appoints the Company to be his attorney in his name, and
on his behalf:

  15.6.1   to execute any instrument, to do any thing, and generally to use his
name for the purpose of giving the Company (or its nominee) the full benefit of
the provisions of clauses 15.1 to 15.5 above; and     15.6.2   to give to any
third party a certificate in writing (signed by a director or secretary of the
Company) confirming that any instrument or act falls within the authority
conferred by this clause; such a certificate will be deemed to be conclusive
evidence that this is the case.     15.6.3   Save as provided above, the
Executive shall keep all Inventions and all details thereof confidential to
himself and any lawyer or patent agent instructed by him. He shall not without
the Company’s consent apply for protection or registration in any country of any
Invention belonging to the Company and shall promptly inform the Company if he
applies for protection or registration of an Invention belonging to him in any
country.

21



--------------------------------------------------------------------------------



 



  16.   GRIEVANCE AND DISCIPLINARY PROCEDURES

Both parties agree to comply with the Company disciplinary and grievance
procedures which appear in the Employee Handbook.

  17.   RULES, POLICIES AND PROCEDURES

The Executive must comply at all times with the Company’s rules policies and
procedures relating to equal opportunities, harassment, health and safety,
e-mail and internet use, insider trading and all other rules and procedures
introduced by the Company from time to time provided they are reasonable. Copies
of all rules, policies and procedures appear in the Employee Handbook. For the
avoidance of doubt such rules, policies and procedures are not incorporated by
reference into this contract and they may be changed, replaced or withdrawn at
any time at the discretion of the Company. Breach of the Company rules, policies
or procedures may result in disciplinary action.

  18.   DATA PROTECTION

  18.1   The Executive agrees that personal data (including sensitive data)
relating to him which has been or is in the future obtained by the Company may
be held and processed by the Company (and where necessary its agents or
appointed third parties) either by computer or manually for any purpose relating
to the administration, management and operation of his employment, or in
relation to the Company’s legal obligations or business needs.     18.2   The
Group has offices in various countries throughout the world and it may be
necessary for one or more of the Group’s overseas offices to have access to
information held about the Executive by the Company in the UK. However it is
only intended by the Company that information about the Executive will be used
by the Group’s overseas offices for the purpose of enabling the Group to deal
with personal issues connected with his employment, including advising relevant
statutory authorities in order to obtain a work permit or visa or assisting in
his secondment to an overseas office or for pay roll purposes. The Executive
agrees that the Company may where appropriate transfer personal data (including
sensitive data) relating to him to the Group’s overseas offices.     18.3   The
Executive agrees and gives authorisation that his company electronic mail and
computing resources will be accessible to the company without any further prior
consent during his employment and where appropriate after leaving the company.
All user ID and passwords combinations may be reset for access in appropriate
business circumstances.

  19.   MONITORING

22



--------------------------------------------------------------------------------



 



For the purposes of the Telecommunications (Lawful Business Practice)
(Interception of Communications) Regulations 2000 and the Human Rights Act 1998,
the Executive acknowledges that the Company may monitor and/or record
communications which he makes in the course of his employment, so far as it is
lawful for the Company to do so. In this clause, “communications” include,
without limitation, communications made by telephone, e-mail and fax, or over
the internet.

  20.   ENTIRE AGREEMENT

  20.1   This agreement takes effect in substitution for the Service Agreement
signed by and between Galileo International Ltd and the Executive in March 2007
(the “Prior Agreement”), and all other previous agreements and arrangements
whether written or implied between the Company and the Executive relating to the
employment of the Executive and all such agreements and arrangements shall be
deemed to have been terminated by mutual consent as from the date of
commencement of this agreement; provided, however, that this agreement shall not
supersede (x) any documents related to any equity granted to the Executive by
the Company or any Group Company, including without limitation under the TDS
Investor (Cayman) L.P. 2006 Interest Plan (or any successor plan(s) established
by the Company), (y) that certain letter of appointment by and between
Travelport plc and the Executive dated 15 March 2010 for services as an
executive director and (z) that certain service agreement by and between
Travelport plc and the Executive dated 15 March 2010, each of which remain in
full force and effect For the avoidance of doubt, the Prior Agreement remains in
full force and effect until this Agreement takes effect upon the completion of
the IPO. In addition, it is the intention of the parties hereto that this
agreement, the contract of employment between Executive and Travelport plc dated
15 March 2010 and that certain executive director letter of appointment by and
between Travelport plc and the Executive dated 15 March 2010 will provide
economic benefits (including without limitation base salary, bonus and
severance) to Executive that are, collectively, no worse than provided to
Executive in the Prior Agreement, and that this agreement shall be interpreted
accordingly.     20.2   The Executive represents and warrants that he is not a
party to any agreement, contract (whether of employment or otherwise) or
understanding which would in any way restrict or prohibit him from undertaking
or performing any of the duties in accordance with this agreement.

  21.   OTHER PROVISIONS

  21.1   Subject to the prevailing severance policy in force at the time, the
Executive will have no claim against the Company (or any other Group Company)
arising out of the termination of this agreement if

  21.1.1   termination is by reason of reconstruction or amalgamation whether by
winding up the Company or otherwise, and the Executive is offered

23



--------------------------------------------------------------------------------



 



       employment with any company, concern or undertaking resulting from such
reconstruction or amalgamation and the parties agree that this is of
substantially the same nature to his appointment under this agreement and is on
terms which when taken as a whole are no less favourable to the Executive than
those contained in this agreement; or

   21.1.2   in relation to any provision in any articles of association,
agreement or arrangement which has the effect of requiring the Executive to sell
or give up any shares, securities, options or rights at any price or which
causes any options or other rights granted to him to become prematurely
exercisable or to lapse.      21.1.3   No failure or delay to exercise, or other
relaxation or indulgence granted in relation to, any power, right or remedy
under this agreement of either party shall operate as a waiver of it or impair
or prejudice it nor shall any single or partial exercise or waiver of any power,
right or remedy preclude its further exercise or the exercise of any other
power, right or remedy.      21.1.4   There are no collective agreements in
force which affect this agreement.

  21.2   The parties recognise that during the normal course of his employment,
the Executive will be required to make statements, directly or indirectly,
written or oral, to, and/or provide material for publication by, television,
radio, film or other similar media and/or write article(s) for the press or
otherwise for publication on matters relating to the business and affairs of the
Company (or any other Group Company) and/or matters relating to any customer,
client or connection of the Company or any other Group Company). The Executive
however recognises that such activities should be agreed with his Line Manager
on either a case by case or “blanket” basis according to the type of activity
and explicitly that where comment is to be made on the financial performance of
the Group Company such comment will need the prior approval of the Line Manager
or his nominee.     21.3   This agreement may be executed in 2 counterparts,
each of which shall be deemed an original and which shall together constitute
one and the same document.     21.4   If this agreement is executed in 2
counterparts, it shall be deemed to be delivered and shall have effect when a)
each party has signed a counterpart of this deed; b) each party has handed over
such counterpart to the other party to this deed; and c) each of the
counterparts has been dated.     21.5   The Company acknowledges and declares
itself trustee of the obligations and covenants given in this agreement insofar
as they are expressed to be for the benefit of any other Group Company and holds
them on trust for the absolute benefit of any such Group Company and the
Executive covenants with the Company in its capacity as such trustee to observe
and perform each of such obligations and covenants.     21.6   No variation of
this agreement will be effective unless agreed in writing by or on behalf of
both parties.

24



--------------------------------------------------------------------------------



 



     22. NOTICES

  22.1   Each party to this agreement may give any notice or other communication
under or in connection with this agreement by letter or facsimile transmission
addressed to the other party. The address for service for the Executive shall be
the address set out at the start of this agreement or such other address within
the United Kingdom for service as the Executive may from time to time notify to
the Company for the purposes of this clause and the address for service for the
Company shall be its registered office from time to time. If the Executive is
giving any notice in accordance with this clause, he agrees that he will also
send copies of such notice to the individuals set out in clause 22.2.5, and that
such copies will not constitute proper notice.     22.2   Any notice or other
communication will be deemed to be served:

   22.2.1   if personally delivered, at the time of delivery and, in proving
service, it shall be sufficient to produce a receipt for the notice signed by or
on behalf of the addressee;      22.2.2   if by letter, at noon on the Business
Day after such letter was posted and, in proving service, it shall be sufficient
to prove that the letter was properly stamped first class addressed and
delivered to the postal authorities; and      22.2.3   if by facsimile
transmission, at the time and on the day of transmission, and, in proving
service, it shall be sufficient to produce a transmission report from the
sender’s facsimile machine indicating that the facsimile was sent in its
entirety to the recipient’s facsimile number.      22.2.4   Details for service
of any notice or other communication on the Company are as follows:

      Eric Bock, General Counsel
Travelport International Ltd.
405 Lexington Avenue, 57th Floor
New York, NY 10074
Fax: (212) 915-9169

     23. CHANGE IN CONTROL

  23.1   In the event that a Change in Control (as hereinafter defined) occurs
during the Executive’s employment, the Executive shall become vested in any
unvested equity-based awards then held by the Executive with respect to the
Company or its affiliates as, and to the extent, described in the definitive
documentation related to such awards, provided that such vesting shall be no
less favorable than (i) with

25



--------------------------------------------------------------------------------



 



      respect to any unvested awards granted pursuant to the TDS Investor
(Cayman) L.P. 2006 Interest Plan (or any successor plan(s) established by the
Company or any of its affiliates) or any unvested awards granted pursuant to the
Travelport plc IPO Incentive Scheme, the Executive shall be entitled to full and
immediate vesting of all such awards (including, for the avoidance of doubt, any
unvested equity that is eligible for “catch up” vesting) and (ii) with respect
to any unvested awards granted subsequent to the IPO (including pursuant to the
Travelport plc Performance Share Plan), the Executive shall be entitled to
(A) in the case of an unvested award that vests, in whole or in part, on the
basis of performance, vesting at target and (B) in the case of an unvested award
that vests solely based upon the passage of time and continued employment, full
and immediate vesting of all such awards; provided, however, that, for purposes
of this paragraph 23.1, “target” shall be the amount of equity that would have
vested had the Company achieved its budgeted target level of performance
(measured at the time performance targets are put in place) and that in any
event it shall not be less than 66.7% of the award; further provided, however,
that nothing in this paragraph 23.1 shall restrict the ability of the Board to
grant more favourable vesting or terms to the Executive.     23.2   A “Change in
Control” shall be deemed to have occurred if the event or events set forth in
any of the following paragraphs shall have occurred:

   23.2.1   any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Travelport plc (not including in the securities
beneficially owned by such Person any securities acquired directly from
Travelport plc or its affiliates) representing 50% or more of the combined
voting power of Travelport plc’s then outstanding securities, excluding any
Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (I) of paragraph 23.2.2 below; or      23.2.2   there is
consummated a merger or consolidation or scheme of arrangement of Travelport plc
or any direct or indirect subsidiary of Travelport plc with any other
corporation or other entity, other than (I) a merger, consolidation or scheme of
arrangement which results in the voting securities of Travelport plc outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of Travelport plc or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (II) a
merger, consolidation or scheme of arrangement effected to implement a
recapitalization of Travelport plc (or similar transaction) in which no Person
is or becomes the Beneficial Owner, directly or indirectly, of securities of
Travelport plc (not including in the securities Beneficially Owned by such
Person any securities acquired directly from Travelport

26



--------------------------------------------------------------------------------



 



       plc or its affiliates) representing 25% or more of the combined voting
power of Travelport plc’s then outstanding securities; or      23.2.3   the
shareholders of Travelport plc approve a plan of complete liquidation or
dissolution of Travelport plc or there is consummated an agreement for the sale
or disposition by Travelport plc of all or substantially all of Travelport plc’s
assets; or      23.2.4   any Person (or group of Persons acting in concert)
obtains control (within the meaning of section 840 of the UK Income Tax and
Corporation Taxes Act 1988 as if it applied to a group of Persons acting in
concert as well as a Person) of Travelport plc.

  23.3   For purposes of this clause 23, the following terms shall have the
meanings indicated below:         “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act.         “Exchange Act” shall mean
the Securities Exchange Act of 1934, as amended from time to time.        
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (I) Travelport plc or any of its subsidiaries, (II) a trustee
or other fiduciary holding securities under an employee benefit plan of
Travelport plc or any of its affiliates, (III) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (IV) a
corporation owned, directly or indirectly, by the shareholders of Travelport plc
in substantially the same proportions as their ownership of shares in Travelport
plc.

     24. TAX EQUALIZATION
The Company may withhold from any amounts payable under this Agreement such
income taxes, any other applicable taxes and employee social security
contributions as may be required to be withheld pursuant to any applicable law
or regulation in the UK. Notwithstanding the foregoing, it is the intent of the
parties hereto that the Company shall equalize the Executive’s income tax and
any other applicable tax and national insurance contributions obligation as if
the Executive’s compensation and other benefits provided under this Agreement
were earned in the Executive’s home country and subject only to local income
tax, any other applicable tax and national insurance contributions in the
Executive’s home country. As such, the parties hereto expressly acknowledge and
agree that (i) the Company or its affiliates shall pay all of the Executive’s
non-UK income tax and social security obligations (including, without
limitation, health levy and any other income levy applicable, and employee
social security contributions to the extent that the Executive is not exempt
from such contribution obligations in the non-UK location)

27



--------------------------------------------------------------------------------



 



associated with the Executive’s compensation and other benefits provided under
this Agreement, in such amounts and at such times as required by applicable
non-UK income tax and social security law, and any other applicable law (whether
directly to the non-UK taxing authority, or through reimbursement to the
Executive on finalization of the non-UK total liabilities), plus provide such
additional amounts as are required to gross up the Executive’s compensation and
benefits provided under this Agreement for any non-UK income taxes (including,
without limitation, health levy, income levy and any other applicable tax, and
employee social security contributions to the extent that the Executive is not
exempt from such contribution obligations in the non-UK location) or other local
income taxes and any other applicable taxes and national insurance contributions
of your home country associated with the payments and reimbursements required by
this Section 24, notwithstanding any change in applicable tax or national
insurance contribution law after the date hereof.
     25. LAW AND JURISDICTION

  25.1   This agreement, and all disputes or claims arising out of or in
connection with it, shall be governed by and construed in accordance with
English law.     25.2   Subject to paragraph 3 of the schedule the parties to
this agreement irrevocably and unconditionally agree that the High Court of
Justice in England shall have exclusive jurisdiction over all disputes or claims
arising out of or in connection with this agreement.

     26. MULTIPLE CONTRACTS OF EMPLOYMENT
The Executive and the Company expressly acknowledge and agree that another
contract of employment has been entered into between the Executive and
Travelport plc dated 15 March 2010. The parties’ intention is that your
entitlement to benefits such as those set out in clause 6 (Benefits, with the
exception of clause 6.2 on Pensions), clause 7 (Car Allowance), clauses 8.4 and
8.5 (dealing with perquisites) as set out in this contract and the corresponding
terms of the contract of employment between the Executive and Travelport plc
dated 15 March 2010 shall not be read as being separate and/or additional
entitlements. Rather, these provisions shall be taken as relating to the same
entitlements which arise under the terms of both contracts for the purposes of
clarity only. The Executive accepts that the Company’s obligation in relation to
such benefits may be discharged by either the Company or Travelport plc in their
absolute discretion, and that once such liability has been discharged by the
Company or Travelport plc, the Executive shall have no claim against the other
for the benefit or entitlement concerned.

28



--------------------------------------------------------------------------------



 



IN WITNESS of which this document has been duly signed as a deed and delivered
on the date written at the beginning of this deed:
Please sign and return both copies of this letter to me.
Yours sincerely,

     
 
   
 
   
 
   
NAME:
   
 
   
TITLE:
    For and on behalf of Travelport International Ltd.
 
    Solely for purposes of paragraphs 9.1.2 and 23.1 hereof:
 
   
 
   
 
   
 
   
NAME:
   
 
   
TITLE:
   

For and on behalf of Travelport Holdings (Jersey) Limited (to be re-registered
as a public limited company and renamed Travelport plc)
IN WITNESS of which this document has been duly signed by Gordon Wilson as a
deed and delivered on the date written at the beginning of this deed:
Signed by Gordon Wilson:

     
 
   
 
in the presence of:
   

         
Witness:
       
Signature:
       
 
 
 
   
Name:
       
 
 
 
   
Work Address:
 
 
   
 
       
 
 
 
   
Date:
       
 
 
 
   

29